Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,080,571. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a surgical cutting instrument including a member including cutting surfaces rotatable relative to a member including a channel and passageway configured for disposal of cut tissue, and a member defining an axis, channel, and end surfaces being fixed relative to the member configured to disposal of cut tissue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0060935 to Schwardt et al. in view of 2008/0125783 to Perez-Cruet et al.
As to Claims 21, 37, and 40, Schwardt discloses a surgical instrument (110, Figs. 2-3, [0040]). The instrument comprises a first housing member (120) defining an axis (figs 2-3) and including a channel (126), a wall (between windows 148), and a plurality of openings (148), a second auger member (130) disposed in the channel (Fig. 3, [0042]), the second member including a passageway (146, Fig. 3) configured for disposal of cut tissue [0043].
As to Claims 22 and 38, Schwardt discloses a surgical instrument wherein the openings (148) extend through a thickness of the wall (Figs. 2 and 3, [0040]).
As to Claims 23 and 38, Schwardt discloses a surgical instrument wherein the wall (between 148) includes spaced apart sections extending linearly to cutting surfaces (138, Fig. 2, [0041]).
As to Claims 24 and 39, Schwardt discloses a surgical instrument wherein the second member (130) is fixed relative to the first member ((120) and [0042]).
As to Claim 25, Schwardt discloses a surgical instrument wherein the cutting surfaces (138) are disposed about the openings (146, [0041]).
As to Claim 26, Schwardt discloses a surgical instrument wherein the wall includes spaced apart sections extending linearly to cutting surfaces (146, Figs. 2-3), the spaced apart sections including two sections that are disposed in alignment along an axis that extends transverse to the axis defined by the first member (alignment seen in Figs. 2-3, and described in [0043]). 
As to Claim 27, Schwardt discloses a surgical instrument wherein the wall includes spaced apart sections extending linearly to cutting surfaces (138), the spaced apart sections including two sections that are spaced 180 degrees apart (opposing sections spaced 180 degress apart seen in Figs. 2-3).
As to Claim 28, Schwardt discloses a surgical instrument wherein the plurality of openings comprises two spaced openings (openings 146, Fig. 3).
As to Claim 29, Schwardt discloses a surgical instrument wherein the plurality of openings comprises four openings (openings 148, Fig. 3).
As to Claim 30, Schwardt discloses a surgical instrument wherein the wall includes spaced apart sections extending linearly to cutting surfaces (138), the spaced apart sections including four sections that comprise a cruciate cross section configuration (Fig. 5).  
As to Claim 31, Schwardt discloses a surgical instrument wherein the wall includes spaced apart sections extending linearly to cutting surface (138), the spaced apart sections including four sections that are spaced 90 degrees apart (seen in Fig. 2). 
As to Claim 33, Schwardt discloses a surgical instrument further comprising a fourth member disposed within an interior cavity of the third member (suction or vacuum source described in [0041]). 
As to Claim 34, Schwardt discloses a surgical instrument further comprising a fourth member disposed within an interior cavity of the third member such that a transfer channel of the fourth member is coaxial with the interior cavity (suction or vacuum source described in [0041]).
As to Claim 35, Schwardt discloses a surgical instrument further comprising a fourth member disposed within an interior cavity of the third member [0041] and a vacuum source connected with the fourth member (suction or vacuum source described in [0041]).
As to Claims 21-40, Schwardt discloses the claimed invention except for a third cutter member including a plurality of spaced cutting flutes, the third member being disposed entirely in the passageway such that the third member is rotatable relative to the second member to transfer the cut tissue along the axis, wherein the cutting flutes form helical blades, wherein the third member comprises a groove and an irrigation hole that is in communication with an interior cavity of the third member and the groove.  
Perez-Cruet discloses a surgical instrument (10) that comprises), a first member (16) including a cutting surface (46, 48, 50, 52), walls (50), and a passageway (interior of 16, Fig. 3), and a third cutter member (36) disposed entirely in the passageway (Fig. 3) rotatable relative to the first member to transfer the cut tissue along the axis [0021-0022], including cutting flutes (of 38) that form helical blades (Figs. 3 and 4).The third member (36) comprises a groove (along 38) and an irrigation hole (64) that is in communication with an interior cavity of the third member and the groove [0024] in order to allow for cutting of the bone material and subsequent removal by the auger [0011]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument of Schwardt with the third cutting member modifications of Perez-Cruet in order to allow for cutting of the bone material and subsequent removal by the auger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775